Citation Nr: 9918041	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a temporary total disability evaluation 
because of treatment for a service-connected condition 
requiring convalescence under the provisions of 38 C.F.R. § 
4.30.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
appellant's claim of entitlement to a temporary total 
disability evaluation because of treatment for a service-
connected condition requiring convalescence pursuant to 
38 C.F.R. § 4.30.

During the pendency of this appeal, the appellant raised 
additional claims for the RO's consideration.  In June 1998, 
the RO issued a rating decision that, in pertinent part, 
denied the appellant's: (1) claim for entitlement to service 
connection for multiple joint arthritis; (2) attempt to 
reopen his claim for service connection for dental trauma: 
(3) claim for entitlement to an increased disability 
evaluation in excess of 20 percent for service-connected 
residuals of injury to lumbar spine; 
(4) claim for entitlement to a compensable disability 
evaluation for service-connected left ear hearing loss; and 
(5) claim for total disability evaluation based on individual 
unemployability.  Thereafter, the appellant filed a timely 
notice of disagreement regarding this rating action.  For the 
reasons indicated below, these issues will be addressed in 
the REMAND portion of this decision. 

In April 1999, pursuant to his change in residence, the 
appellant's claims file was transferred to the RO in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  In August 1997, the veteran experienced a flare-up in 
symptoms related to his service-connected residuals of injury 
to the lumbar spine.  The veteran did not undergo surgery, 
nor was his back immobilized by a cast, as a result of this 
condition.


CONCLUSION OF LAW

A temporary total disability evaluation, pursuant to 38 
C.F.R. § 4.30, for a period of convalescence following a 
flare-up in symptoms related to the veteran's service-
connected residuals of injury to the lumbar spine is not 
warranted. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A temporary total convalescent rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established that treatment of a service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incomplete healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; or 
(3) immobilization by a cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30 (1998).

A review of the veteran's claims file revealed that he 
experienced a flare-up in symptoms related to his service-
connected residuals of injury to the lumbar spine after 
performing yard work.  A treatment report, dated August 1, 
1997, noted the veteran's complaints of severe back pain.  A 
follow-up treatment report, dated August 8, 1997, noted that 
the veteran's overall back pain had decreased 35 percent.  
Physical examination indicated that he continued to walk 
gingerly and that his activity level was limited to walking 
only with no lifting or driving.  A letter from the veteran's 
VA physician, dated August 14, 1997, noted that he "requires 
continued recovery without lifting to continue for one month.  
Therefore, [the veteran] may not return to work for one month 
due to injury."  An August 27, 1997 treatment report noted 
the veteran's complaints of low back pain.  Objective 
examination revealed that he was walking well without 
assistance.  The veteran was prescribed a corsette type back 
brace.  A September 2, 1997 treatment report noted a 
substantial decrease in pain, "like black [and] white."  
Physical examination revealed that the veteran walked easily 
with a normal gait.  The report concluded with an assessment 
of low back pain, much improved.

As noted above, there are three circumstances in which a 
temporary total evaluation may be awarded under 38 C.F.R. § 
4.30.  A temporary total evaluation is awarded where there is 
surgery requiring one month's convalescence, or where there 
are severe postoperative residuals following surgery. 38 
C.F.R. § 4.30.  These criteria are not met, as the veteran 
did not undergo surgery.  A temporary total evaluation may 
also be awarded where there is immobilization by cast of a 
major joint. Id.  The medical evidence discloses that the 
veteran was prescribed a corsette type back brace on August 
27, 1997.  However, the veteran was found to walk easily with 
a normal gait on September 2, 1997.

Although the Board recognizes that the veteran suffered a 
flare-up in symptoms related to his service-connected 
residuals of injury to the lumbar spine, the veteran did not 
undergo surgery, and he was not immobilized by a cast.  Thus, 
a temporary total evaluation is not available and his claim 
must be denied.  

As to the representative's challenge to the validity of 
38 C.F.R. § 4.30, the Board finds the argument to be in the 
nature of a constitutional challenge upon which the Board 
does not intend to express an opinion and will leave 
adjudication in the first instance to a forum which has the 
duty to address such matters. See, for example, In re Fee 
Agreement of Stanley, 10 Vet. App. 104, 106 (1997); 
Giancaterino v. Brown, 7 Vet. App. 555, 557 (1995).  In this 
regard, the Board notes that it is bound by the applicable 
statutes, VA regulations, and precedent opinions of the VA 
General Counsel, see 38 C.F.R. § 20.101(a) (1998), and 
therefore may not void federal statutes or VA regulations as 
unconstitutional.  It is observed, however, that there is a 
"strong presumption of constitutionality attending laws 
providing for governmental payment of monetary benefits." 
Fischer v. West, 11 Vet. App. 121 (1998). 


ORDER

A temporary total disability evaluation, pursuant to 38 
C.F.R. § 4.30, for a period of convalescence following a 
flare-up in symptoms related to the veteran's service-
connected residuals of injury to the lumbar spine is denied.


REMAND

As noted above, the RO issued a rating decision, dated June 
1998, that in pertinent part, denied the appellant's: (1) 
claim for entitlement to service connection for multiple 
joint arthritis; (2) attempt to reopen his claim for service 
connection for dental trauma: (3) claim for entitlement to an 
increased disability evaluation in excess of 20 percent for 
service-connected residuals of injury to lumbar spine; 
(4) claim for entitlement to a compensable disability 
evaluation for service-connected left ear hearing loss; and 
(5) claim for total disability evaluation based on individual 
unemployability.  In November 1998, the appellant filed a 
timely notice of disagreement regarding these issues.

"Where the claimant . . . files a notice of disagreement 
with the decision of the agency of original jurisdiction, . . 
. such agency shall prepare a statement of the case."  
38 U.S.C.A. § 7105(d)(1).  Accordingly, these issues must be 
remanded to the RO for issuance of a statement of the case 
(SOC) addressing these issues.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995) (If a claim has been placed in 
appellate status by the filing of a notice of disagreement, 
the Board must remand the claim to the RO for preparation of 
a SOC as to that claim); 38 U.S.C.A. § 7105(d)(1) (issuance 
of SOC required after filing of a notice of disagreement).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the veteran's claims, the 
case is REMANDED to the RO for the following development:

1.  The RO should provide the veteran and 
his representative with a statement of 
the case addressing the issues of: (1.) 
Entitlement to service connection for 
multiple joint arthritis; (2.) Whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
dental trauma; (3.) Entitlement to an 
increased disability evaluation for 
service-connected residuals of injury to 
lumbar spine, currently rated as 20 
percent disabling; (4.) Entitlement to a 
compensable disability evaluation for 
service-connected left ear hearing loss; 
and (5.) Entitlement to a total 
disability evaluation based on individual 
unemployability.  

Thereafter, the veteran and his 
representative should be given the 
appropriate length of time in which to 
respond.  In this regard, an appeal on 
any or all of these issues should be 
returned to the Board only if it is 
perfected by the filing of a timely 
substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see 
also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) ("absent an NOD, an 
SOC, and a Form 1-9, the BVA [is] not 
required - indeed, it ha[s] no authority 
- to proceed to a decision.").

Following completion of these actions, if the decision 
remains unfavorable and the appellant and his representative 
continue their appeal, the case should be returned to the 
Board for completion of appellate review, in accordance with 
the current appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

